          Case 1:20-cr-10015-DJC Document 52 Filed 01/31/20 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


______________________________
                              )
UNITED STATES                 )
                              )
v.                            )                       Docket No. 20-10015-DJC
                              )
ZAOSONG ZHENG,                )
                              )
            Defendant.        )
______________________________)


              MEMORANDUM IN SUPPORT OF RELEASE ON CONDITIONS

       This Court heard multiple days of argument and testimony on the issue of release and risk

of flight, and initially found that there were conditions sufficient to allow Mr. Zheng to be

released pending trial. After further evidence about the apparent state of his apartment, the Court

reversed that decision and ordered Mr. Zheng held, on December 30, 2019.

       Since that date, the undersigned have been retained by Mr. Zheng’s wife’s family to

represent him, and an indictment has been returned. The only additional charge, which falls

under the “smuggling” statute, 18 U.S.C. § 554, is effectively a charge of failing to properly

label the samples found in Mr. Zheng’s suitcase on December 9, 2019, in accordance with

regulations buried in the Code of Federal Regulations. For the reasons that follow, there are

conditions that will assure that Mr. Zheng will appear as required in this Court for trial, and he

asks that the Court reconsider the decision to detain him and set conditions of release as

proposed herein.

       Mr. Zheng, as the Court has heard, is a 30-year old citizen of China. Although his wife’s

family is middle class (her parents are engineers) and is funding his defense, his own family is

very poor. He excelled in school and earned a medical degree in China. After his father died
            Case 1:20-cr-10015-DJC Document 52 Filed 01/31/20 Page 2 of 5



from cancer, he entered a Ph.D. program to conduct cancer research. He was in the United State

as a part of his Ph.D. studies, working in a cancer research lab at Beth Israel Hospital for two

years before returning to China to complete his studies and write his dissertation. He has always

excelled in his studies and in his medical practice and has devoted his life to his work. He has

never been in any sort of trouble before these charges.

         Mr. Zheng’s wife, Wenjie Zhu, is also in the United States conducting research at the

National Institute of Health. She has attended all of the hearings and will be present for the

arraignment on the indictment in this case. She has been able to raise $25,000 additional funds

for bail in addition to the $15,000 which her father’s friend previously posted, and which it is our

understanding remains in the clerk’s office. This is a substantial sum for his wife’s family and

reflects how strongly Mr. Zheng’s wife and her family believe in him.

         The Court, in the December 30 hearing, appeared to be swayed towards detaining Mr.

Zheng because of the evidence, (1) that Mr. Zheng had packed suitcases that he brought to the

airport on December 10, the day after he was prevented from boarding his initial flight to China

and the vials were discovered in his suitcase, 1 and (2) another person was supposedly assuming

the lease on his apartment as of January 2 while his return ticket was for December 29. The

Court reasoned that it was implausible that Mr. Zheng would be returning on December 29 to

find a new apartment by January 1, and that this supported an inference that he was not intending

to return at all. This reasoning overlooks the fact that all of these arrangements were made before

Mr. Zheng arrived at the airport on December 9, before his luggage was searched and before he




1
  While it is irrelevant to the charges in the indictment, the government characterized the vials as “hidden” in a sock
in his suitcase. The vials were in a sock, but it is far more plausible that they were there to protect them from being
broken than to hide them from inspection. If someone is deliberately attempting to hide something from being
discovered in an airport search of luggage, this is a totally ineffectual way to do it. It is, on the other hand, an
effective way to buffer fragile containers from the rough handling of baggage handlers.
            Case 1:20-cr-10015-DJC Document 52 Filed 01/31/20 Page 3 of 5



was questioned. We understand from his wife that he had, before leaving, already arranged to

move to a different apartment in the same building with the friend who was staying at the

apartment in his absence, Weihai Liu (discussed in the December 30 hearing, tr.p. 14). His things

were packed because he would be moving with Mr. Liu on January 1, in the same building. He

had purchased a return ticket to be back on the 29th. He had 8 months left to work in the Beth

Israel lab. All of these arrangements were in place before Mr. Zheng left for the airport on

December 9.

         But more significantly, the charges now before the Court do not warrant detaining Mr.

Zheng. While the statutory maximums are five and ten years, respectively, the Guideline ranges,

from the undersigned’s preliminary review, are most likely 0-6 months. It is not clear what

Guideline applies to the failure to label charge, but of those referencing 18 U.S.C. § 554, the

most analogous is probably § 2Q2.1 (offenses involving fish, wildlife plants) 2, with a base

offense level of 6. Similarly, the BOL for false statement under § 2B1.1 is 6. We see no

argument for any of the enhancements in either section. 3, 4 If the two counts are grouped, the


2
  The other referenced guidelines to the statute are 2B1.5 (Cultural Heritage or Paleontological Resources), 2M5.1
(Evasion of Export Controls) and 2M5.2 (Export of Arms, Munitions or Military Equipment/Services without a
License).
3
  The government hinted at possible charges involving trade secret violations, but they have not materialized and
there is no basis to attribute any value to the allegedly mislabeled items. Similarly there is no basis to attribute any
commercial value to them. The work Mr. Zheng was doing is basic research, which while in some cases produces
results that can be commercialized, in most cases it does not.
4
  The Wenyi Wei Lab has a webpage describing its research focus: “The major focus of research in my new
laboratory will be aimed at understanding how APC and SCF activities contribute towards cell cycle regulation and
subsequent tumor formation. More specifically, I am interested in elucidating the underlying mechanisms that define
the oscillation of APC and SCF activity in different cell cycle phases. Currently I am pursuing the underlying
mechanisms that timely regulate APC/Cdh1 activity in different cell cycle phases. Additionally, I am also interested
in understanding whether other layers of crosstalk between the APC and SCF complex exist. Furthermore, I would
like to identify novel downstream targets for both APC and SCF complexes, which will help pinpoint their functions
in both cell cycle control and tumor formation. To this end, I have developed biochemical purification approaches
that would allow me to identify novel downstream targets for APC/Cdh1 and SCF/Fbw7 complexes. In addition, I
am also interested in defining the tumor suppressor function of Cdh1 utilizing conditional Cdh1 knockout mice. To
achieve these goals, my lab will use multidisciplinary approaches including biochemical and genetic analysis. In the
long term, I hope that a better understanding of the multilayer regulation of the delicate proteolysis pathways will
lead us to the design of more efficient intervention strategies to combat cancer and other diseases.”
https://www.bidmc.org/research/research-by-department/pathology/laboratories/wenyi-wei-lab The emphasized
            Case 1:20-cr-10015-DJC Document 52 Filed 01/31/20 Page 4 of 5



resulting BOL is 6. If they are not, the resulting BOL is 8. In either case, the range is 0-6

months.

         Mr. Zheng should not be detained for proceedings that could take many months, or even

more than a year, given the strong likelihood that he will do no, or little, time if he is convicted.

Moreover, our view is that he has a very good chance of acquittal at trial, and we have so advised

him. Mr. Kelly, his federal defender, argued eloquently why, given his career, he would not want

to flee and leave open charges in this case. He would be severely restricted in that career, unable

to travel to attend conferences, unable to visit universities if invited to teach or conduct research

outside of China. But in addition, based on our initial investigation, we understand that Mr.

Zheng’s career in China would be ruined if he returns with these charges unresolved. He will not

be able to complete his Ph.D. and his ability to practice medicine will be curtailed. His wife’s

family and her father’s friend are prepared to post substantial money to assure his presence, and

for him to leave would cause him shame with his in-laws and strain that relationship. He is

prepared to stay here and fight these charges.

         The Court was initially prepared to allow Mr. Zheng to be released under GPS

monitoring, with travel restricted to Boston and an exclusion for Logan Airport. As stated above,

his wife is prepared to post $25,000.00 bail, for a total of $40,000.00 bail, to secure his presence

for trial. Her family is paying for his defense and will pay to maintain his apartment for the

duration of these proceedings. 5 The apartment he was living in with Mr. Li is still in his name

and Mr. Zheng’s wife has paid rent for January (she has provided us with a copy of the cancelled

rent check, which we can show the Court). With her family’s help she will continue to pay rent


sentence (our emphasis) makes clear that any practical applications of the lab’s work is a long-term aspirational
goal, not a current reality.
5
  Mr. Zheng’s wife has paid the rent for January and is prepared to continue to do so until the case is resolved, with
her family’s help.
          Case 1:20-cr-10015-DJC Document 52 Filed 01/31/20 Page 5 of 5



on that apartment for the duration of this case if Mr. Zheng is released to live there. The Court

can impose in-person reporting requirements at probation, daily if it deems this necessary, to

insure compliance. There is nothing in Mr. Zheng’s history that hints that he will act other than

as a law-abiding person during this case and in the future. We are confident that he has a strong

case for trial and that his exposure to jail time if convicted is small, and we have conveyed this to

him.

       Given the charges now pending, the likely guidelines for those charges, and the proposed

conditions, including substantial cash bail, the Court should find that there are adequate

conditions of release, as outlined above, to ensure Mr. Zheng’s presence for trial.



.

                                                      Respectfully submitted,
                                                      By his attorney,

                                                      /s/ David Duncan
                                                      Norman S. Zalkind (BBO #538880)
                                                      David Duncan (BBO #546121)
                                                      Inga S. Bernstein (BBO #627251)
                                                      Zalkind Duncan & Bernstein LLP
                                                      65a Atlantic Avenue
                                                      Boston, MA 02110
                                                      (617) 742-6020
                                                      dduncan@zalkindlaw.com

Dated: January 31, 2020


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above document was served upon the attorney of
record for each party by hand delivery and by electronic filing on this date.

                                                              /s/ David Duncan
